Case 1:20-cv-03747-NRN Document 155-1 Filed 09/18/21 USDC Colorado Page 1 of 9




                                     No. 21-1161

    UNITED STATES COURT OF APPEALS FOR THE TENTH CIRCUIT

  __________________________________________________________________

                            KEVIN O’ROURKE, et al.,

                               Plaintiffs-Appellants,

                                         vs.

                  DOMINION VOTING SYSTEMS, INC., et al.,

                               Defendants-Appellees.

  __________________________________________________________________

    On Appeal from the United States District Court for the District of Colorado
                         Civil Action No. 1:20-cv-3747
                    U.S. Magistrate Judge N. Reid Neureiter
 __________________________________________________________________

                           APPELLANTS’ APPENDIX

                         Table of Contents – Pages i to ix

  __________________________________________________________________

 Gary D. Fielder, Esq.
 1444 Stuart St.
 Denver, CO 80204
 (p) 303-650-1515
 gary@fielderlaw.net

 Counsel for Plaintiffs-Appellants




                                          i
Case 1:20-cv-03747-NRN Document 155-1 Filed 09/18/21 USDC Colorado Page 2 of 9




                            TABLE OF CONTENTS
  Docket                                    Description                               Page
  Entry
                   APPENDIX A VOLUME 1 OF 6 – Pages 1 to 299
     -     U.S. District Court - District of Colorado District of Colorado (Denver)    1
           CIVIL DOCKET FOR CASE #: 1:20-cv-03747-NRN
     1     Complaint and Jury Demand                                                  18
           Filed December 22, 2020
                        Civil Cover Sheet                                             102
                        Exhibit 1: O’Rourke Affidavit                                 104
                        Exhibit 2: Carter Affidavit                                   110
                        Exhibit 3: Cutunilli Affidavit                                114
                        Exhibit 4: Criswell Affidavit                                 120
                        Exhibit 5: Cook Affidavit                                     124
                        Exhibit 6: Crenshaw Affidavit                                 133
                        Exhibit 7: Yarbrough Statement                                136
                        Exhibit 8: Trapp Statement                                    141
                        Exhibit 8: ASOG Report                                        143
                        Exhibit 9: Navarro Report                                     166
                        Exhibit 10: Amistad Project Report                            202
    22     MOTION to Dismiss PLAINTIFFS COMPLAINT PURSUANT TO                         241
           F.R.C.P. 12(b)(1) AND 12(b)(6) OR, IN THE ALTERNATIVE, TO
           STRIKE PURSUANT TO F.R.C.P. 23 by Defendant Dominion Voting
           Systems, Inc.
           Filed February 16, 2021
    23     MOTION to Dismiss by Defendant Facebook, Inc.                              269
           Filed February 16, 2021
    27     CONSENT to Jurisdiction of Magistrate Judge by Plaintiffs Nathaniel L      287
           Carter, Larry D Cook, Kesha Crenshaw, Alvin Criswell, Lori Cutunilli,
           Kevin O'Rourke, Amie Trapp, Neil Yarbrough All parties consent.
           Filed February 25, 2021


                                                ii
Case 1:20-cv-03747-NRN Document 155-1 Filed 09/18/21 USDC Colorado Page 3 of 9




    29    NOTICE of Entry of Appearance by Heather Stuht Meingast on behalf of    289
          Gretchen WhitmerAttorney Heather Stuht Meingast added to party
          Gretchen Whitmer
          Filed March 3, 2021
    30    NOTICE of Entry of Appearance by Heather Stuht Meingast on behalf of    291
          Jocelyn BensonAttorney Heather Stuht Meingast added to party Jocelyn
          Benson
          Filed March 4, 2021
    37    NOTICE of Entry of Appearance by Charlene Swartz McGowan on             293
          behalf of Brian Kemp, Brad RaffenspergerAttorney Charlene Swartz
          McGowan added to party Brian Kemp, Attorney Charlene Swartz
          McGowan added to party Brad Raffensperger
          Filed March 9, 2021
    38    NOTICE of Entry of Appearance by Jacob Biehl Boyer on behalf of         297
          Kathy Boockvar, Tom WolfAttorney Jacob Biehl Boyer added to party
          Kathy Boockvar, Attorney Jacob Biehl Boyer added to party Tom Wolf
          Filed March 9, 2021
                 APPENDIX B VOLUME 2 OF 6 – Pages 300 to 597
    39    BRIEF in Opposition to 22 MOTION to Dismiss PLAINTIFFS                  300
          COMPLAINT PURSUANT TO F.R.C.P. 12(b)(1) AND 12(b)(6) OR, IN
          THE ALTERNATIVE, TO STRIKE PURSUANT TO F.R.C.P. 23 filed by
          Plaintiff Kevin O'Rourke.
          Filed March 9, 2021
                        Exhibit 1: Fresno County Election Worker Training Guide   323
                        Exhibit 2: Software Lic Agreement                         428
                        Exhibit 3: Contract Between Dominion and Michigan         437
                APPENDIX C VOLUME 3 OF 6 – Pages 598 to 844
                        Exhibit 4: Contract Between Dominion and Georgia          598
    40    BRIEF in Opposition to 23 MOTION to Dismiss filed by Plaintiff Kevin    710
          O'Rourke.
          Filed March 10, 2021
    41    MOTION to Dismiss by Defendant Center for Tech and Civic Life.          736
          Filed March 10, 2021
    43    COURTROOM MINUTES for proceedings held before Magistrate Judge          757
          N. Reid Neureiter: Telephonic Status Conference held on 3/11/2021.

                                            iii
Case 1:20-cv-03747-NRN Document 155-1 Filed 09/18/21 USDC Colorado Page 4 of 9




          ORDER denying 42 Motion to Strike. FTR: Courtroom C204.
          Filed March 11, 2021
    46    MOTION to Dismiss for Failure to State a Claim Pursuant to FRCP         759
          12(b)(2) and 12(b)(6), MOTION to Dismiss for Lack of
          Jurisdiction Pursuant to FRCP 12(b)(2) and 12(b)(6) by Defendants
          Jocelyn Benson, Gretchen Whitmer.
          Filed March 15, 2021
    47    MOTION to Dismiss and Brief in Support by Defendants Brian Kemp,        776
          Brad Raffensperger.
          Filed: March 15, 2021
                        Exhibit 1: Pearson Transcript                             792
                        Exhibit 2: Wood Final Order                               837
                APPENDIX D VOLUME 4 OF 6 – Pages 845 to 1135
    48    MOTION for Leave to File Amended Complaint by Plaintiff Kevin           845
          O'Rourke.
          Filed March 15, 2021
                        Exhibit 1: Amended Complaint                              860
                        Exhibit 2: Redline Amended Complaint                      976
                        Exhibit 3: Exhibit Declaration of Counsel                 1127
               APPENDIX E VOLUME 5 OF 6 – Pages 1136 to 1427
    49    MOTION to Dismiss by Defendants Kathy Boockvar, Tom Wolf.               1136
          Filed March 15, 2021
    55    REPLY to Response to 22 MOTION to Dismiss PLAINTIFFS                    1156
          COMPLAINT PURSUANT TO F.R.C.P. 12(b)(1) AND 12(b)(6) OR, IN
          THE ALTERNATIVE, TO STRIKE PURSUANT TO F.R.C.P. 23 filed by
          Defendant Dominion Voting Systems, Inc.
          Filed March 23, 2021
    56    REPLY to Response to 23 MOTION to Dismiss filed by Defendant            1173
          Facebook, Inc.
          Filed March 23, 2021
    57    NOTICE of Entry of Appearance by Michael John Fischer on behalf of      1191
          Kathy Boockvar, Tom WolfAttorney Michael John Fischer added to party
          Kathy Boockvar(pty:dft), Attorney Michael John Fischer added to party
          Tom Wolf
          Filed March 28, 2021

                                             iv
Case 1:20-cv-03747-NRN Document 155-1 Filed 09/18/21 USDC Colorado Page 5 of 9




    58    RESPONSE to 48 MOTION for Leave to File Amended Complaint filed               1194
          by Defendants Brian Kemp, Brad Raffensperger.
          Filed March 29, 2021
    59    BRIEF in Opposition to 48 MOTION for Leave to File Amended                    1202
          Complaint filed by Defendants Kathy Boockvar, Tom Wolf.
          Filed March 29, 2021
    60    BRIEF in Opposition to 48 MOTION for Leave to File Amended                    1212
          Complaint filed by Defendants Jocelyn Benson, Gretchen Whitmer.
          Filed March 29, 2021
    61    RESPONSE to 48 MOTION for Leave to File Amended                               1232
          Complaint RESPONSE IN OPPOSITION TO PLAINTIFFS MOTION
          FOR LEAVE TO FILE AMENDED COMPLAINT PURSUANT TO FRCP
          15 filed by Defendant Dominion Voting Systems, Inc.
          Filed March 29, 2021
    62    BRIEF in Opposition to 48 MOTION for Leave to File Amended                    1249
          Complaint filed by Defendant Center for Tech and Civic Life.
          Filed March 29, 2021
    63    BRIEF in Opposition to 48 MOTION for Leave to File Amended                    1272
          Complaint filed by Defendant Facebook, Inc.
          Filed March 29, 2021
    64    RESPONSE to 41 MOTION to Dismiss filed By Center For Technology               1290
          and Civic Life filed by Plaintiff Kevin O'Rourke.
          Filed March 31, 2021
    65    First MOTION for Extension of Time to Serve Defendants by Plaintiff           1306
          Kevin O'Rourke.
          Filed April 1, 2021
                        Attachment 1: Proposed Order                                    1310
    66    Minute ORDER by Magistrate Judge N. Reid Neureiter on 2 April 2021.           1311
          It is hereby Plaintiffs' Motion to Extend Time for Service and for
          Alternate Service Via U.S. Marshall (Dkt. # 65 ) is GRANTED IN PART
          and DENIED IN PART as follows.Plaintiffs are granted a 60-day
          extension to effectuate service on all remaining identified Defendants, up
          to and including May 21, 2021. But Plaintiffs are not authorized to
          conduct service through the U.S. Marshals Service. Plaintiffs are not
          proceeding in forma pauperis, and the Court is not persuaded by Plaintiffs'
          explanation why private process servers cannot serve the remaining
          Defendants, rather than unnecessarily burdening our federal marshals.
          Filed April 2, 2021

                                               v
Case 1:20-cv-03747-NRN Document 155-1 Filed 09/18/21 USDC Colorado Page 6 of 9




    67    Minute ORDER by Magistrate Judge N. Reid Neureiter on 2 April 2021.        1313
          It is hereby ORDERED that a Motion Hearing is set on Defendants'
          various motions to dismiss (Dkt. ## 22 , 23 , 41 , 46 , 47 , & 49 ) and
          Plaintiffs' motion to amend (Dkt. # 48 ) for April 27, 2021 at 2:00 p.m.
          Filed April 2, 2021
    68    MOTION to Strike Michigan's Motion to Dismiss by Plaintiff Kevin           1315
          O'Rourke.
          Filed April 5, 2021
    69    MOTION to Strike Georgia's Motion to Dismiss by Plaintiff Kevin            1323
          O'Rourke.
          Filed April 5, 2021
    70    ORDER DENYING PLAINTIFFS' MOTIONS TO STRIKE MOTIONS                        1331
          TO DISMISS OF MICHIGAN AND GEORGIA (Dkt. ## 68 & 69 ) by
          Magistrate Judge N. Reid Neureiter on 7 April 2021.
    71    REPLY to Response to 48 MOTION for Leave to File Amended                   1335
          Complaint filed by Plaintiff Kevin O'Rourke.
          Filed April 8, 2021
    72    RESPONSE to 49 MOTION to Dismiss filed by Plaintiff Kevin                  1346
          O'Rourke.
          Filed April 8, 2021
    73    REPLY to Response to 48 MOTION for Leave to File Amended                   1362
          Complaint filed by Plaintiff Kevin O'Rourke.
          Filed April 8, 2021
    74    REPLY to Response to 48 MOTION for Leave to File Amended                   1372
          Complaint filed by Plaintiff Kevin O'Rourke.
          Filed April 8, 2021
    75    REPLY to Response to 48 MOTION for Leave to File Amended                   1382
          Complaint filed by Plaintiff Kevin O'Rourke.
          Filed April 9, 2021
    76    REPLY to Response to 48 MOTION for Leave to File Amended                   1392
          Complaint filed by Plaintiff Kevin O'Rourke.
          Filed April 9, 2021
    77    REPLY to Response to 48 MOTION for Leave to File Amended                   1402
          Complaint filed by Plaintiff Kevin O'Rourke.
          Filed April 9, 2021




                                              vi
Case 1:20-cv-03747-NRN Document 155-1 Filed 09/18/21 USDC Colorado Page 7 of 9




    79    RESPONSE to 47 MOTION to Dismiss and Brief in Support filed by         1413
          Plaintiff Kevin O'Rourke.
          Filed April 12, 2021
               APPENDIX F VOLUME 6 OF 6 – Pages 1428 to 1684
    80    RESPONSE to 46 MOTION to Dismiss for Failure to State a                1428
          Claim Pursuant to FRCP 12(b)(2) and 12(b)(6) MOTION to Dismiss for
          Lack of Jurisdiction Pursuant to FRCP 12(b)(2) and 12(b)(6) filed by
          Plaintiff Kevin O'Rourke.
          Filed April 12, 2021
    81    REPLY to Response to 41 MOTION to Dismiss filed by Defendant           1441
          Center for Tech and Civic Life.
          Filed April 14, 2021
    82    NOTICE of Voluntary Dismissal of Party TONY EVERS, ANN S.              1458
          JACOBS, MARK L. THOMSEN, MARGE BOSTELMAN, JULIE M.
          GLANCEY, DEAN KNUDSON, and ROBERT F. SPINDELL, JR. by
          Plaintiff Kevin O'Rourke
          Filed April 19, 2021
    83    NOTICE of Voluntary Dismissal of Party GRETCHEN WHITMER and            1460
          JOCELYN BENSON by Plaintiff Kevin O'Rourke
          Filed April 19, 2021
    84    NOTICE of Voluntary Dismissal of Party BRIAN KEMP and BRAD             1462
          RAFFENSPERGER by Plaintiff Kevin O'Rourke
          Filed April 19, 2021
    85    NOTICE of Voluntary Dismissal of Party TOM WOLF and KATHY              1464
          BOOCKVAR by Plaintiff Kevin O'Rourke
          Filed April 19, 2021
    86    NOTICE by Defendants Kathy Boockvar, Tom Wolf (Attachments:            1466
          # 1 Exhibit 1)
          Filed April 20, 2021
                       Exhibit 1: Email                                          1470
    87    MOTION for Leave to Voluntary Dismiss Defendants TOM WOLF and          1478
          KATHY BOOCKVAR 85 Notice of Dismissal of Party by Plaintiff Kevin
          O'Rourke.
          Filed April 20, 2021
                       Exhibit 1: Email                                          1481
                       Exhibit 2: Email                                          1483


                                           vii
Case 1:20-cv-03747-NRN Document 155-1 Filed 09/18/21 USDC Colorado Page 8 of 9




                         Exhibit 3: Email                                               1484
                         Exhibit 4: Email                                               1486
                         Exhibit 5: Email                                               1487
                         Exhibit 6: Email                                               1488
                         Exhibit 7: Email                                               1489
                         Exhibit 8: Email                                               1490
                         Exhibit 9: Email                                               1491
    89    NOTICE of Voluntary Dismissal of Party by Plaintiff Kevin O'Rourke            1492
          Filed April 25, 2021
    90    MOTION for Order to take Judicial Notice by Plaintiff Kevin O'Rourke.         1494
          Filed April 26, 2021
    91    COURTROOM MINUTES for proceedings held before Magistrate Judge                1502
          N. Reid Neureiter: Motion Hearing via video conference held on
          4/27/2021. ORDER taking under
          advisement 22 23 41 46 47 and 49 Motions to Dismiss. ORDER taking
          under advisement 48 Plaintiffs Motion for Leave to File Amended
          Complaint Pursuant to FRCP 15 and Memorandum of Points and
          Authorities in Support. ORDER denying 90 Plaintiffs Motion for Judicial
          Notice. FTR: Courtroom C203.
          Filed April 28, 2021
    92    ORDER ON DEFENDANTS' MOTIONS TO DISMISS (Dkt. ## 22 , 23 ,                    1505
          & 41 ) & PLAINTIFFS' MOTION TO AMEND (Dkt. # 48 ) by
          Magistrate Judge N. Reid Neureiter on 28 April 2021. It is hereby
          ORDERED that the Motions to Dismiss of Defendants Dominion,
          Facebook, and CTCL (Dkt. ##22, 23, & 41) are GRANTED. It is further
          ORDERED that Plaintiffs' Complaint (Dkt. # 1 ) is DISMISSED
          WITHOUT PREJUDICE for lack of standing. Because Plaintiffs have
          voluntarily dismissed the claims against the various state officials of
          Georgia, Michigan, Pennsylvania, and Wisconsin (Brian Kemp, Brad
          Raffensperger, Gretchen Whitmer, Jocelyn Benson, Tom Wolf, Kathy
          Boockvar, Tony Evers, Ann S. Jacobs, Mark Thomsen, Marge Bostelman,
          Julie E. Glancey, Dean Knudson, and Robert F. Spindell, Jr.), it is further
          ORDERED that the Motions to Dismiss filed by those state official
          defendants (Dkt. ## 46 , 47 , & 49 ) are DENIED as moot.It is further
          ORDERED that Plaintiffs' Motion for Leave to File an Amended
          Complaint (Dkt. # 48 ) is DENIED on the grounds of futility.
          Filed April 28, 2021


                                              viii
Case 1:20-cv-03747-NRN Document 155-1 Filed 09/18/21 USDC Colorado Page 9 of 9




    93    NOTICE re 1 Complaint,, Correction Of Plaintiff Kevin O'Rourke's         1534
          Affidavit By Interlineation by Plaintiff Kevin O'Rourke
          Filed April 29, 2021
                            Attachment 1: Affidavit                                1536
    94    NOTICE OF APPEAL as to 92 Order on Motion to Dismiss, Order on           1541
          Motion to Dismiss for Failure to State a Claim, Order on Motion to
          Dismiss/Lack of Jurisdiction, Order on Motion for Leave, by Plaintiff
          Kevin O'Rourke
          Filed April 29, 2021
    95    LETTER Transmitting Notice of Appeal to all counsel advising of the      1543
          transmittal of the 94 Notice of Appeal, filed by Kevin O'Rourke to the
          U.S. Court of Appeals.
          Filed April 30, 2021
                            Attachment 1: Preliminary Record                       1545
                            Attachment 2: Docket Sheet                             1576
    96    USCA Case Number 21-1161 for 94 Notice of Appeal, filed by Kevin         1591
          O'Rourke.
          Filed April 30, 2021
    97    TRANSCRIPT of MOTION HEARING held on 04/27/2021 before                   1594
          Magistrate Judge Neureiter. Pages: 1-91. Prepared by: AB Litigation
          Services.
          Filed April 30, 2021




                                              ix
